Citation Nr: 1723614	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  94-28 502A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a seizure disorder, including as due to the residuals of an in-service head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1992 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

The Veteran's seizure disorder is at least as likely as not related to his in-service head trauma, and likely had onset within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection of a seizure disorder have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the positive outcome of the below decision, any failure on the part of VA would constitute harmless error in this matter, therefore, a discussion of VA's duty to notify and assist is not necessary.

Service Connection

The Veteran has a diagnosis of a seizure disorder, which he contends was caused by a head injury sustained during active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including epilepsies, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be granted.

The Veteran has a present diagnosis of seizure disorder.  A review of his service treatment records also indicates that he was involved in an automobile accident in October 1971 and that he sustained a head injury in that accident.  

For his part, the Veteran has asserted that he first experienced a seizure and was diagnosed with a seizure disorder within one year of separation from active service.  He states that he was first diagnosed at Highland Park General Hospital in Detroit, where he required hospitalization.  VA attempted to obtain records from that facility, but determined that it was impossible as the hospital had closed.  Nonetheless, the Veteran's VA treatment records document a history of diagnosed seizure disorder as early as 1986 (the Board notes that the VA treatment records do not imply that the condition was diagnosed in 1986, but rather that is the earliest documented evidence of a "history of" seizure disorders, requiring medication to control).  

The Veteran was afforded a VA examination in January 1992, at which time the examiner recorded the Veteran's initial seizures to have occurred in 1972, with confinement due to repeat seizures at Highland Park General Hospital in 1973.  Although the examiner failed to provide an opinion as to whether the Veteran's seizures were the result of his in-service head trauma, the examiner did diagnose "seizure disorder, history of trauma, adequately controlled with his medication."  An associated electroencephalographic testing report, dated in February 1992 stated that the Veteran was normal awake, with intermittent drowsiness and brief light sleep record.  No focal or epileptiform abnormalities were seen.  Although the examiner did not provide an opinion on the cause of the Veteran's history of seizures, he did specifically note a history of head trauma.  

The Veteran was afforded a VA examination in December 2012, at which time the examiner opined against a medical nexus between his seizures and his in-service head injury.  The examiner noted the lack of documentation of onset in 1972, and stated that it would be mere speculation to attempt to determine the etiology of his seizures.  The Board subsequently determined that this opinion was inadequate as it failed to provide a reason as to why such an opinion would constitute speculation, and also relied upon a lack of evidence to support the statement, when the Board noted that there was no evidence to contradict the Veteran's assertions that his seizures had onset as early as 1972.

The Veteran was subsequently afforded a new VA examination in February 2017.  The examiner in that instance merely agreed with the December 2012 examiner, directly quoting that there was a lack of evidence of onset in 1972 and an opinion could not be rendered without resort to speculation.  No further discussion of how that conclusion was reached was given.  As such, the Board must conclude that that opinion is also inadequate for the same reasons it determined the 2012 opinion to be so.

In light of the above, the Board finds that the preponderance of the evidence is in the Veteran's favor.  The 1992 examination report, although not specifically stating that his seizures were caused by his in-service automobile accident, does attribute his seizures to a head trauma, and a review of the record does not show that the Veteran ever suffered another traumatic head injury beyond that sustained in October 1971.  Further, the 1992 examination report also appears to support the contention that the Veteran's seizures had onset and diagnosis as early as 1972 - within one year of separation from active service, supporting the Veteran's own assertions.  Here, the Board notes that the Veteran, as a lay person, is competent to report observable symptomatology, such as seizures.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also notes that the Veteran's testimony regarding his initial onset and diagnosis is particularly credible, as it is supported, at least in part, by his VA treatment records, and has been consistent throughout the lengthy appeal process.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's seizure disorder is the result of his in-service head injury, and likely had onset within one year of separation from active service.  

The Board does acknowledge the 2012 and 2017 examination reports which would disagree with its ultimate conclusion, but does not find them persuasive.  As discussed above, the Board has determined that the opinions contained therein are inadequate to rely upon as they fail to provide adequate rationale for the conclusions reached.  In this instance, the RO had the opportunity to obtain an adequate opinion following the Board's May 2015 remand, but failed to do so.  The Board will not disadvantage the Veteran by obtaining another opinion, particularly when sufficient evidence exists to grant the claim.


ORDER

Service connection for a seizure disorder is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


